Prospectus supplement November 14 , 2011 Putnam Small Cap Growth Fund Summary and Statutory Prospectuses dated October 30, 2011 Effective November 1, 2011, and until further notice, a portion of the fund’s distribution and service (12b-1) fee s for class B shares ha s been waived, reduc ing the fees from 1.00% to 0.25% . T here is no guarantee that this waiver will continue indefinitely. While this waiver is in effect, the total annual fund operating expenses for class B shares will be reduced, and class B shares will have lower annual expenses, and higher dividends, than class C, M or R shares. You should be aware, however, that the class B share fees may return to their normal levels at any time. 271521 11/11
